UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-6145



JAY MIKAL BROOKS,

                                                Plaintiff - Appellant,

          versus


BIRD, Deputy; FITZGERALD, Sargeant;         DEPUTY
BATCH, Classification Officer,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-04-593)


Submitted:   November 16, 2005             Decided:   December 13, 2005


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Jay Mikal Brooks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jay Mikal Brooks appeals the district court’s order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) action for

failing to apprise the district court of a new address.   This court

remanded for a determination of whether the district court would

extend the time for filing Brooks’s notice of appeal pursuant to

Fed. R. App. P. 4(a)(5).   The district court found good cause for

an extension of time.   The court also noted that, pursuant to our

decision in Fobian v. Storage Tech. Corp., 164 F.3d 887, 891 (4th

Cir. 1999), it would be inclined to grant a motion to reopen the

action.   Brooks has now filed a motion to reopen in the district

court and a motion to remand in this court.   We grant the motion,

and remand for the limited purpose of consideration of the merits

of Brooks’s Fed. R. Civ. P. 60(b) motion.   See Fobian, 164 F.3d at

892.   We express no opinion of the merits of the motion.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                           REMANDED




                               - 2 -